Name: Commission Regulation (EC) No 935/94 of 27 April 1994 amending Regulation (EEC) No 845/93 laying down the regional base areas applicable under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: plant product;  economic policy;  agricultural policy
 Date Published: nan

 28 . 4. 94 Official Journal of the European Communities No L 107/25 COMMISSION REGULATION (EC) No 935/94 of 27 April 1994 amending Regulation (EEC) No 845/93 laying down the regional base areas applicable under the support system (or producers of certain arable crops adjusted ; whereas it is necessary to amend the base areas laid down for certain Lander with effect from the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 232/94 (2), and in particular Articles 1 2 and 16 thereof, Whereas Commission Regulation (EEC) No 845/93 (3), as amended by Regulation (EC) No 3074/93 (4) lays down the base areas applicable under the support system for producers of certain arable crops ; whereas in Germany separate base areas were laid down for each Land ; whereas the use of the reference years 1989 , 1990 and 1991 for setting the base areas in the new German Lander does not take into account their particular situation which is due to the fact that the unification was carried out without a transitional period ; whereas the base areas in the new Lander need to be adjusted ; Whereas a change in the borders between the Lander Brandenburg and Mecklenburg-Western Pommerania, and between the Lander Mecklenburg-Western Pomme ­ rania and Lower Saxony has taken place ; whereas the base areas in the Lander in question should therefore be HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 845/93 , the figures relating to the regions indicated in the section headed 'Germany' shall be replaced by the figures in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be applicable with effect from the 1993/94 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 12. (2) OJ No L 30, 3 . 2. 1994, p. 7. (3) OJ No L 88 , 8 . 4. 1993, p . 27. (4) OJ No L 276, 9 . 11 . 1993, p. 1 . No L 107/26 Official Journal of the European Communities 28 . 4. 94 ANNEX Base areas (1 000 ha) All crops Maize Other crops GERMANY 'Lower Saxony 1 423,5 Brandenburg 878,5 Mecklenburg-Western Pommerania 900,9 Saxony 585,5 Saxony-Anhalt 845,6 ThÃ ¼ringia 525,1 '